Citation Nr: 0106403	
Decision Date: 03/05/01    Archive Date: 03/08/01	

DOCKET NO.  98-07 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for status 
post surgical resection of the tarsal coalition, left foot 
(left foot disability), currently rated 10 percent disabling.  

2.  Entitlement to a higher initial evaluation for status 
post surgical resection of the tarsal coalition, right foot 
(right foot disability), currently rated 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active duty in July 1996 with over 
27 years' active military service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which granted the veteran 
service connection for left and right foot disorders and 
rated these disorders, 10 percent and noncompensably 
disabling, respectively.  A subsequent rating decision in 
July 2000 increased the disability evaluation for the 
veteran's right foot disorder from noncompensable to 
10 percent disabling, effective the day following the 
veteran's separation from active service.  See 38 C.F.R. 
§ 3.400(b) (2000).  

In several statements, the veteran has reported suffering 
from bilateral ankle problems since service.  Although his 
ankle pathology has been discussed in the consideration of 
his service-connected foot disabilities, the current 
evaluations for those service-connected conditions do not 
contemplate ankle problems.  As such, the veteran's claim of 
entitlement to service connection for bilateral ankle 
disability is referred to the RO for appropriate action.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).

FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition for the appeal has been obtained.  

2.  The veteran's service-connected status post surgical 
resection of the tarsal coalition of the left foot is 
manifested by constant pain which varies in intensity 
depending on the level of physical activity, tenderness, some 
limitation of motion and mild osteoarthritic changes.  

3.  The veteran's service-connected status post surgical 
resection of the tarsal coalition of the right foot is 
manifested by constant pain which varies in intensity 
depending on the level of physical activity, tenderness, some 
limitation of motion and mild osteoarthritic changes.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for status post surgical resection of the left foot 
tarsal coalition have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.118 and 
Part 4, Diagnostic Codes 5284, 7804.  

2.  The schedular criteria for an evaluation in excess of 10 
percent for status post surgical resection of the right foot 
tarsal coalition have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.118 and 
Part 4, Diagnostic Codes 5284, 7805.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal the veteran was diagnosed with 
bilateral plantar fasciitis in November 1994 and underwent 
surgical resection of the left foot tarsal coalition in March 
1995 and a similar resection of the right foot in May 1995.  
When evaluated by a service physician in May 1996, it was 
noted that the veteran was progressing well and was 
neurovascularly within normal limits and intact.  There was 
an increase in the normal longitudinal osseous arch, excess 
heel varus and the forefeet were mildly supinated.  The mid 
tarsal and hind ankle joint spaces appeared to be supple and 
pain-free.  There was mild excessive plantar callus 
formation.  There was mild clawing of the 2nd to 5th toes and 
the veteran's gait was supinated.  The cicatrix at the dorsal 
lateral aspect of both feet appeared to be well healed and 
there were no associated foot or ankle deformities.  An X-ray 
of both feet taken in November 1995 and reviewed on this 
examination was noted to show the mid tarsal and hind ankle 
spaces to be within normal limits.  There were some mild 
degenerative joint changes at the calcaneonavicular bar, 
which appeared to be at the level of the sinus tarsi, 
bilaterally.  

On the veteran's initial post service VA examination in 
September 1996, he related a history of foot pain in service 
and operations in 1995 and 1996.  It was noted that the 
veteran had had plantar fasciitis most of his service career 
and a recent plantar wart that was reported to be very 
painful at the present time.  The veteran was noted on 
examination to have normal carriage and posture.  His gait 
was characterized as slightly slow.  On skin examination, the 
veteran was found to have two scars on the feet measuring 
2 inches each, one on each lateral aspect of the foot and the 
ankle.  A plantar wart was noted at the fourth MTP joint of 
the left foot, which was quite inflamed and possibly 
infected.  On musculoskeletal examination, the veteran's scar 
on the left foot was noted to be tender on the lateral aspect 
near the ankle.  However, examination for fasciitis revealed 
no particular tenderness of the plantar surfaces of the left 
or right foot.  An X-ray of the veteran's feet could not 
exclude entirely some fusion between the talus and calcaneus, 
bilaterally, with some flattening of the superior margin of 
each calcaneus.  Probable degenerative and/or post-traumatic 
changes in the left foot were also noted.  

Service connection for the veteran's bilateral foot disorders 
was established by an RO rating action January 1997.  The 
veteran's left foot was rated 10 percent disabling and the 
right foot as noncompensably disabling under Diagnostic Codes 
7899-7804 and 7899-7805, respectively.  In assigning these 
evaluations, the RO explained that a 10 percent evaluation 
was warranted for the veteran's left foot disability because 
the evidence showed that he had a tender and painful scar but 
no additional significant orthopedic pathology productive of 
limitation of motion or functional loss due to pain.  With 
respect to his right foot, the RO reasoned that the evidence 
did not reflect that he had residual tender or painful scars 
and thus a 10 percent rating was not warranted; he was also 
found to have no significant orthopedic pathology that was 
productive of limitation of motion or functional loss due to 
pain.

The veteran was evaluated in February 1998 by his service 
department for complaints of bilateral persistent ankle pain.  
He was noted to be status post tarsal coalition in each ankle 
prior to his military separation.  On examination, dorsalis 
pedis pulse was one plus, bilaterally.  There was slight 
tenderness anterior to the lateral malleolus.  Dorsiflexion 
and plantar flexion were positive, bilaterally.  There was no 
inversion on the left ankle and questionable eversion.  
Inversion and eversion of the right ankle were positive.  An 
X-ray of the left ankle was interpreted to be normal.  Ankle 
pain was the diagnostic assessment.  

When seen at a service department physical therapy clinic in 
March 1998 for evaluation of his left ankle, the veteran 
reported some loss of inversion/eversion as well as pain.  
The veteran reported that loss of motion and pain affected 
his activities of daily living.  On physical examination, 
calcaneal inversion/eversion limitation was noted to be 
75 percent.  

A VA outpatient treatment record, dated in March 1998, 
reflects that the veteran complained of bilateral ankle pain 
with intermittent weakness of the left ankle.  An August 1998 
progress note indicates that the veteran continued to have 
foot pain, left greater than right.  The veteran was found on 
examination in August 1998 to have mild plano-valgus and 
decrease subtalar motion, bilaterally.  

On a VA examination in May 1999, it was noted that the 
veteran was status post surgical resection of the tarsal 
coalition of the left and right foot with a clinical history 
of pain, osteophytes and decreased subtalar motion.  The 
veteran reported that his symptoms at rest consisted of pain.  
On standing or walking, his symptoms reportedly included 
pain, weakness, stiffness and lack of endurance.  The veteran 
stated that his pain is constant with flare-ups on an average 
of twice a month that lasts for days.  He attributed his 
flare-ups to overuse, excessive weight bearing, long-term 
walking or uneven surfaces.  He said his pain is alleviated 
somewhat by rest, medication, ice and elevation.  He reported 
that his current symptoms from his scars were mostly 
stiffness with decreased motion and constant pain in various 
regions of his foot.  He stated that pain and weakness, as 
well as aggravation of injury limit activities such as 
pushing a lawn mower, walking, gardening and climbing stairs.  
On physical examination, oval-shaped scars were noted on the 
lateral aspect of each ankle or foot.  The scars were 
1.5 centimeters in length with a width of .5 centimeters.  
Tenderness was present over and adjacent to the scars but 
tenderness was not attributed to the scars themselves.  There 
was no adherence of the scars to the underlying tissue.  
There was no disfigurement or detectable underlying tissue 
loss.  There was loss of function of the area, but the 
examiner stated that it was not due to scarring.  The scars 
were well healed with no ulceration, inflammation, edema or 
keloid formation.  On examination of the extremities, the leg 
length from the anterosuperior iliac spine through the medial 
malleolus was 89 centimeters, bilaterally.  The veteran's 
gait was normal.  There were no signs of abnormal weight 
bearing of either foot.  The veteran was unable to stand or 
walk for any appreciable length of time, especially if 
carrying weight more than his body.  Uneven ground was also 
noted to cause the veteran discomfort such as stepping from a 
carpet to a floor.  The veteran's posture was normal and 
there was no skin or vascular changes detectable.  X-rays of 
the left foot revealed mild osteoarthritic changes in the 
tarsal bones, a small bony density near the talus anteriorly 
and superiorly secondary to an old avulsion fracture and a 
small calcaneal spur on the plantar surface.  X-rays of the 
right foot revealed a calcaneal spur on the plantar surface 
and some mild osteoarthritic change.  

The examiner noted as a diagnostic impression that the 
veteran was status post surgical resection of the tarsal 
coalition of both the left and right foot.  He further stated 
that the veteran could not bear weight for long periods, 
especially when carrying weight in addition to his own 
weight.  He added that the veteran's scars of the right and 
left foot are so insignificant in size as to be of no problem 
and are not unlike the surrounding skin.  He attributed the 
veteran's complaints relative to his service-connected 
disorders to the joint rather than to the skin.  

An RO rating decision in July 2000, as noted above, increased 
the disability evaluation for the veteran's right foot 
disorder from noncompensable to 10 percent disabling while 
continuing the 10 percent disability evaluation for the 
veteran's service-connected left foot.  Both service 
conditions were evaluated by the RO under Diagnostic 
Code 5299-5284.  In doing so, the RO explained that the 
recent medical evidence disclosed that the veteran's right 
and left foot disabilities were each manifested by moderate 
orthopedic pathology; however, the clinical findings revealed 
that the veteran's foot disorders were not manifested by 
tender or painful scars.

Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the claim.  The veteran has had a recent 
comprehensive examination of his service-connected disorders 
and no further assistance to the veteran is required to 
comply with VA's duty to assist him.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5103(A).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (rating schedule), 
38 C.F.R. Part 4.  The specific ratings contained in the 
rating schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 593-94.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding degree of disability, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The provisions of 38 C.F.R. § 4.40 provide that, as to the 
musculoskeletal system, it is "essential that the 
examination on which ratings are based" adequately betray 
any "functional loss" which "may be due to pain."  The 
regulation does not require a separate rating for pain, but 
the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  38 C.F.R. § 4.45(f) states that pain on movement, 
swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  Incoordination and excess fatigability are 
also factors for consideration under § 4.45(d) and (e).  
38 C.F.R. § 4.59 contemplates "at least the minimum 
compensable rating" for painful motion "with joint or 
periarticular pathology."  

The veteran's service-connected bilateral foot disorders are 
currently evaluated as analogous to other foot injuries under 
Diagnostic Code 5284.  When an unlisted condition is 
encountered, it may be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.  

As discussed above, the veteran's left and right foot 
disabilities were initially evaluated as 10 percent and 
noncompensably disabling, respectively, pursuant to 
Diagnostic Code 7899-7804-5.  Under those codes, a 10 percent 
evaluation requires either that the disability be manifested 
by a superficial scar that is tender and painful on objective 
demonstration or that it be productive of limitation of 
motion of the part affected.  

The RO subsequently assigned 10 percent evaluations for each 
of these conditions under Diagnostic Code 5284.  Under that 
code, a 10 percent rating is provided for moderate foot 
injury.  A 20 percent evaluation is warranted when such 
impairment is moderately severe.  A 30 percent evaluation 
requires severe residual impairment.  Id.

After having considered all the relevant evidence, the Board 
finds that the 10 percent disability evaluations currently in 
effect for both the veteran's right and left foot disorders 
are appropriate for the related degree of impairment shown by 
the objective clinical evidence.  The veteran has reported 
experiencing constant pain in both feet with flare-ups 
especially with prolonged physical activities.  Clinical 
evaluations of the feet demonstrate that pain is his most 
predominant symptomatology albeit with some evidence of 
tenderness and decreased motion in eversion and inversion.  
The veteran has reported pain limits the extent to which he 
can perform some activities such as walking, but has noted 
that this does not preclude any activity in and of itself.  

The veteran uses orthotics for support of his arches but his 
carriage and posture are normal and his walk is unimpaired by 
any limp.  In addition, although his left foot scar was 
initially found to be tender, the evidence currently reflects 
that his scars are essentially well healed and nontender.  In 
this regard, the Board observes that the May 1999 examiner 
specifically described the scars as "so insignificant in 
size" to be "no problem," noting that they were like the 
surrounding skin.  As such, the Board essentially finds that 
the veteran's bilateral post operative foot disorders are not 
productive of more than moderate foot injury.  The Board thus 
concludes that a rating in excess of 10 percent for the 
service-connected left foot or the service-connected right 
foot disorder is not warranted.  

In reaching this decision, the Board has considered whether 
the veteran is entitled to a staged rating for his 
service-connected disabilities as prescribed by the United 
States Court of Appeals for Veterans Claims in Fenderson v. 
West, 12 Vet. App. 119 (1999).  Further, inasmuch as the 10 
percent evaluations represent the greatest degree of 
impairment since the date of the grant of service connection, 
"staged rating" is unnecessary.  Id. at 126.  In this 
regard, the Board reiterates that, although the 10 percent 
evaluation was initially specifically assigned for left foot 
scar pathology, the current rating represents orthopedic 
impairment; however, the Board concludes, as apparently has 
the RO, that the veteran's left foot disability is manifested 
primarily by orthopedic rather than scar pathology and has 
rated him accordingly.  See Butts.

Also in reaching this determination, the Board has considered 
the doctrine of granting the benefit of the doubt to the 
veteran does not find that the evidence is so evenly balanced 
as to warrant this application.  

ORDER

A higher initial evaluation for status post surgical 
resection of tarsal coalition, left foot, is denied.  

A higher initial evaluation for status post surgical 
resection of tarsal coalition, right foot, is denied.  

		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals





